Title: To Thomas Jefferson from Paul Alliot, 14 April 1804
From: Alliot, Paul
To: Jefferson, Thomas


          
            Monsieur le president
            a Neuveyork ce 14 avril 1804
          
          j’ay L’honneur de vous envoyer un manuscrit qui a pour titre, reflexions historiques et politiques sur la Louysiane en deux parties. n’ayant fait ce petit ouvrage que dans de bonnes vues, et vous l’ayant dedié; j’espere que vous l’acceuillerez. je souhaitte ardemment qu’en le lisant, vous puissiez par votre sagesse, par vos grands talens, et par vos vertus qui font aujourdhuy l’admiration de toute l’europe, donner a ce bon pays dont vous avez fait l’acquisition ce dont il a besoin pour devenir un jour ce qu’est la mére patrie que vous gouvernez si bien.
          
          monsieur le president.
          je vous envoye aussi un memoire de faits qui vous prouvera la persecution et les grands malheurs que ma femme, mes enfans et moi avons éprouvé a la nouvel Orleans.
          le gouvernement français devant lequel nous avons été conduit comme de grands criminels, a reconnu mon innocence, a improuvé la conduite de son agent, m’a rendu la liberté et m’a permis par un passeport que j’ai en main de retourner avec ma femme et mon enfant aux etats unis de l’amerique.
          L’attentat commis dans ma maison et sur ma personne a la nouvel Orleans le dix huit mars dix huit cent trois a onze heures du soir par l’alcade Meirieux son greffier et quelques chirurgiens qui etaient de la bande est une de ces atrocités ignorées, dieu merci, aux etats unis, même avant leur independance.
          pourquoi ces hommes sont ils la cause de ma ruine, et de l’etat deplorable de mon epouse. pour deux raisons. la premiere, parce que je suis patriote et que je mourrais plutôt que d’embrasser le parti de l’aristocratie ou de la monarchie. la seconde parce qu’a la Nouvel orleans j’exercais avec des talens superieures mon état de medecin. c’est donc leur opinion politique, c’est donc la jalousie des medecins qui les a determiné a violer pendant la nuit mon azile, a me voler, et a etre cause du grand malheur arrivé a Lorient a mon epouse, qui n’en reviendra peut etre jamais, parcequ’elle a encore aujourdhuy de tems en tems de ces crises qui annoncent la perte de sa raison.
          Comme un tel attentat ne peut et ne doit rester impuni, que ceux qui m’ont arrêté, enfoncé mes portes pendant la nuit, incarceré et persecuté et volé demeurent encore a la nouvel Orleans qui est aujourdhuy gouvernée par les lois americaines, et que je ne puis les poursuivre en reparations, domages, et interets devant la puissance espagnole, ny devant la puissance des francais parceque leur loix n’y ont aucune force, et que demeurant sous celle des etats unis de l’amerique je ne puis et ne dois les poursuivre devant d’autres que devant elle, en consequence je vous en demande la permission j’espere, vu mon affligeante situation vous me l’accorderez et que j’obtiendrai une prompte justice.
          il m’est encore du par differens particuliers que j’ai traité et medicamenté environ quatre mil francs qu’ils se sont refusé de me payer, lorsqu’ils ont eu connaissance de notre deportation, je demande encore a etre autorisé à poursuivre mes debiteurs. s’ils ne m’avaient pas privé de cette somme, nous n’aurions pas été obligés en france de vendre jusqu’a nos chemises pour pouvoir passer et arriver dans le pays de la liberté ou nous sommes decidé ay finir nos jours
          
          Monsieur le president.
          Comme j’ai des talens dans la medecine, j’ai L’honneur de vous envoyer par ecrit le nom de toutes les maladies que je traite avec succés et que je gueris, a fin qu’en votre qualité de chef de la grande nation que vous gouvernez, vous puissiez annoncer mon nom et les differentes maladies que je traite, à tous vos administrés.
          je traite et gueris les maladies suivantes
          Les cancers ou chancres seraient ils cangrenés.
          Les coliques en general
          le charbon.
          La dissenterie et le tenesme le plus opiniatre.
          L’escorbut.
          Les ecrouelles ou glandes scrophuleuses.
          Les dartres quand même elles seraient rentrées
          L’epilepsie, ou le mal quaduc quand il n’est point de naissance
          Les esquinancies ou maux de gosier
          les fluctions de poitrine
          les fistules en general
          la goute
          la gravelle et la pierre
          L’hidropisie
          les hemorodides
          la jaunisse
          les maladies veneriennes les plus inveterées sans mercure
          les loupes
          le lait repandu
          les blessures de toute espece meme les nerfs coupés
          la paralisie
          la peste
          la piquure des betes venimeuses.
          la phtisie.
          les retentions durine
          la perte d’urine involontaire
          la Sourdité
          la Suppression des regles
          la teigne
          toutes sourtes de tumeurs seraient elle aux parties naturelles et genitalles
          Le vers solitaire
          la verete et pour en empecher les progrés.
          Le mal d’yeux tayes ou dragons.
          
          Si je m’etais trouvé dans les etats unis au moment de la fievre jaune, je suis presque certain que j’aurais pu en suspendre les progrés et rendre a la vie des milliers de citoyens qui n’existent plus. ne voulant plus porter le nom francais et voulant mourir homme libre, et voulant etre util a mes Semblables, je vous declare que je professerai mon etat, et afin de vous donner une idée de ce que je suis et de ce que je scais faire, je vais vous mettre sous les yeux la maniere dont je definis la fievre jaune, et vous connaîtrez par la si depuis que cette maladie s’est manifestée dans les états unis, on en a donné une telle definition.
          definition de la fievre jaune
          Cette fievre est aigue, accompagnée de pourpre et de vers qui sont des signes assurés d’une grande corruption: un feu brulant qui seche la langue et la charge de suie; le poux lent et le coeur en continuele deffaillance.
          cette maladie est ordinairement mortelle et plus dangereuse en été qu’en hiver, parce qu’au premier abord de la chaleur les humeurs corrompues offensent par leur venin toutes les parties nobles.
          C’est aussi pour cela que je me crois obligé de pourvoir a la conservation des personnes, en leur prescrivant dans la suite Lorsque j’aurai reussi dans le traitement de quelques personnes, des memoires pour les instruire des choses necessaires et de les tirer de l’ignorence ou ils sont des remedes contre ces sortes d’afflictions.
          je compte Sur votre justice, votre bonté, et Sur votre protection.
          je suis en attendant la reponse de votre excellence avec respect Monsieur le president Votre trés humble et trés soumis
          
            Alliot medicin
          
         
          Editors’ Translation
          
            
              Mr. President,
              New York, 14 Apr. 1804
            
            I have the honor of sending you a manuscript entitled “Historical and Political Reflections on Louisiana,” in two parts. I hope you will accept this modest work, which I wrote with good will and dedicated to you. I ardently hope that, by reading it, you will, through your wisdom, exceptional talent, and the virtues that are admired throughout Europe, give the great country you have acquired what it needs so that it can someday resemble the mother country you govern so well.
            Mr. President, I am also sending you an account of facts that document the persecution and misfortunes my wife, my children, and I have suffered in New Orleans. The French government, before whom we were brought as if we were criminals, has acknowledged my innocence, disproved the conduct of its representative, freed me, and authorized my return to the United States of America with my wife and children. I have a passport in hand.
            
            Among the atrocities of a kind unknown in the United States, thankfully, even before its independence, is the attack that took place in my house and to my person in New Orleans on 18 Mch. 1803, at 11:00 in the evening, by the alcalde Jean François Merieult, his clerk, and a few surgeons who were part of his gang.
            Why are these men the cause of my downfall and my wife’s woeful state? For two reasons. First, because I am a patriot and would rather die than embrace the party of the monarchy or aristocracy. Second, because in New Orleans I excelled at my profession as a doctor. Their political views and medical jealousy impelled them to attack my home during the night, plunder, and cause the great misfortune in L’Orient to my wife, who may never recover. To this day she still has periodic crises that signal insanity.
            Such an attack cannot and should not remain unpunished. Those who arrested me, broke down my doors during the night, imprisoned, persecuted, and pillaged are still in New Orleans, which is now governed by American law. I cannot press charges against them before the Spanish authorities for damages and reparations, nor before the French, since neither has jurisdiction there. Living under American legislation, I cannot and should not pursue the attackers under any authority but yours. I therefore ask your permission to do so. Given my afflictions, I hope you will grant it and that justice will be swift.
            I am also owed 4,000 francs from various patients whom I diagnosed and treated. When they heard about my deportation they refused to pay me. I ask your additional authorization to pursue my debtors. If they had not deprived me of this sum, we would not be forced to sell even our shirts, in France, in order to travel to the free country where we have decided to live out our days.
            Mr. President, since I have medical training, I have the honor of listing the names of all the illnesses I can successfully treat and cure, so you can tell your fellow citizens my name and the different conditions I treat.
            I treat and heal the following illnesses:
            Growths and cankers, including gangrene
            Colic of all kinds
            Anthrax
            The most resistant dysentery and tenesmus
            Scurvy
            Scrofula
            Scurf in all forms
            Epilepsy and non-congenital epileptic symptoms
            Throat ailments
            Pulmonary congestion
            Fistulas of all kinds
            Gout
            Kidney stones
            Edema
            Hemorrhoids
            Jaundice
            The most recalcitrant venereal diseases, treated without mercury
            Lupus
            Postpartum inflammation
            All kinds of wounds, including severed muscles
            
            Paralysis
            Plague
            Poisonous insect bites
            Tuberculosis
            Bladder retention
            Incontinence
            Deafness
            Missed menstrual periods
            Ringworm
            All kinds of tumors, including genital tumors
            Tapeworm
            Treating other worms and stopping them from spreading
            Eye ailments, leukoma
            If I had been in the United States at the time of the yellow fever epidemic, I am almost certain I could have stopped its spread and saved the lives of thousands of citizens who perished. I no longer wish to be called French. I seek to die a free man and to be useful to those around me. For these reasons, I assure you that I will exercise my profession. To give you an idea of who I am and what I can do, I shall explain my definition of yellow fever. You will be able to judge whether anyone has described it this way since the sickness first appeared in the United States.
            Definition of Yellow Fever
            This fever is acute, accompanied by: purpura and worms that are sure signs of major infection, a raging fever that burns the tongue and covers it with black marks, and slow pulse and weak heartbeat.
            The disease is typically fatal and more dangerous in summer than winter because at the first sign of warm weather, the corrupted humors infect the noble parts of the body with their venom.
            This also impels me to treat people right away, to try to save them. After I have succeeded in healing some patients, there can be manuals to bring them out of their ignorance and describe the remedies for these afflictions.
            I count on your justice, goodness and protection. In anticipation of your excellency’s response, I am respectfully, Mr. President, your very humble and obedient
            
              Alliot, doctor
            
          
        